Martin, J.,
delivered the opinion of the court.
The plaintiff’s cause of action in this case, is the defendant’s seeking to recover the whole amount of an order for four hundred and twenty dollars, bearing interest at ten per centum, from October 5, 1831, while the plaintiff is entitled to only one half thereof. The plaintiff’s writs of sequestration and injunction were set aside, and he was mulcted in damages to the amount of forty-six dollars.
It is clear he improperly obtained an appeal, as the cause of action is evidently less than three hundred dollars.
It is, therefore, ordered, adjudged and decreed, that the appeal be dismissed, with costs.